 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES PYUNG LEE and HEE SOOK                          Case No.: 3.19-cv-02054-W-BLM
     NAM,
12
                                         Plaintiffs,       ORDER GRANTING DEFENDANT
13                                                         ROBIN “ROSS” COOPER AND
     v.                                                    VERIMATRIX’S MOTION TO
14
                                                           DISMISS PLAINTIFFS’ FIRST
     VERIMATRIX, INC., ROBIN “ROSS”
15                                                         AMENDED COMPLAINT [Doc. 41]
     COOPER, and, INSIDE SECURE,
16                                     Defendants.
17
18           Pending before the Court is Defendant Robin “Ross” Cooper’s (“Cooper”) motion
19   to dismiss for failure to state a claim under Federal Rules of Civil Procedure 12(b)(6).
20   [Doc. 41]. This motion was joined by Defendant Verimatrix, Inc. [Doc. 42]. The Court
21   decides the matter on the papers submitted and without oral argument. See Civ. L.R.
22   7.1(d)(1). To date, Plaintiffs have neither opposed Defendants’ motion, nor requested
23   additional time to do so. For the reasons stated below, the Court GRANTS the motion to
24   dismiss.
25        The Ninth Circuit has held that pursuant to a local rule, a district court may properly
26   grant a motion to dismiss for failure to respond. See generally Ghazali v. Moran, 46 F.3d
27   52, 53 (9th Cir. 1995) (per curiam) (affirming dismissal for failure to file timely
28   opposition papers where plaintiff had notice of the moton and ample time to respond).

                                                       1
                                                                                 3.19-cv-02054-W-BLM
 1   Civil Local Rule 7.1(f.3.c) provides that “[i]f an opposing party fails to file papers in the
 2   manner required by Local Rule 7.1(e)(2), that failure may constitute a consent to the
 3   granting of a motion or other request for ruling by the court.”
 4         Here, the Plaintiffs did not file an opposition and have not requested additional
 5   time in which to do so. Additionally, Plaintiffs provide no evidence that the Defandants’
 6   moving papers failed to reach the mailing address designated in Defendants’ proof of
 7   service or that Plaintiffs were not aware of this motion. Relying on Civil Local Rule 7.1
 8   (f.3.c), the Court deems Plaintiffs’ failure to oppose Defendants’ motion as consent to its
 9   merits, and accordingly will grant the motion on that basis.
10         For the forgoing reasons, the court GRANTS Defendants’ motion to dismiss for
11   failure to state a claim with leave to amend [Doc. 41]. Should Plaintiffs choose to file an
12   Amended Complaint, they must do so on or before March 9, 2020.
13
14         IT IS SO ORDERED.
15   Dated: February 21, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 3.19-cv-02054-W-BLM
